Case 2:19-cv-01682-AJS Document 17-5 Filed 07/23/20 Page 1 of 2




                       EXHIBITD
                Case 2:19-cv-01682-AJS Document 17-5 Filed 07/23/20 Page 2 of 2


Debra A. Stewart

From:                            Katelin J. Montgomery
Sent:                            Wednesday, July 22, 2020 8:57 AM
To:                              Debra A. Stewart
Cc:                              Kate E. McCarthy
Subject:                         FW: [O: 14] Message for MB 2530 from a caller at (203) 501-0796
Attachments:                     vm Fri Jan 31, 2020 0100 PM.wav




-----Original Message-----
From: Katelin J. Montgomery
Sent: Friday, January 31, 2020 1:40 PM
To: Kate E. McCarthy <KEM@muslaw.com>
Subject: FW: [0:14] Message for MB 2530 from a caller at (203) 501-0796




-----Original Message-----
From: VIS MAIL <vismail@MUSLAW.com>
Sent: Friday, January 31, 2020 1:01 PM
To: Katelin J. Montgomery <KJM@MUSLAW.com>
Subject: [0:14] Message for MB 2530 from a caller at (203) 501-0796

This message was sent by your voice mail system.

Message received on Fri Jan 31, 2020 at 01:00 PM




                                                          1
